769 N.W.2d 671 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Albert Marque-Ellis DENNIS, Defendant-Appellant.
Docket No. 138202. COA No. 287595.
Supreme Court of Michigan.
August 6, 2009.

Order
On order of the Court, the application for leave to appeal the December 17, 2008 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to remand and the motion for the appointment of counsel are DENIED.